Case 2:17-cv-02286-DLR Document 135-17 Filed 11/26/18 Page 1 of 3




                EXHIBIT Q
         Case 2:17-cv-02286-DLR Document 135-17 Filed 11/26/18 Page 2 of 3

                                                                    DLA Piper LLP (US)
                                                                    One Liberty Place
                                                                    1650 Market Street
                                                                    Suite 4900
                                                                    Philadelphia, Pennsylvania 19103-7300
                                                                    www.dlapiper.com

                                                                    Ilana H. Eisenstein
                                                                    ilana.eisenstein@dlapiper.com
                                                                    T 215.656.3351
                                                                    F 215.606.3351


October 17, 2018


VIA E-MAIL

Jaime R. Kurtz
Robins Kaplan LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402

         Re:       Anthem Blue Cross of California, et al. v. Insys Therapeutics, Inc.

Jaime,

This responds to your October 5 letter seeking dates to re-depose Insys’s corporate designee on
document identification and collection topics. At the outset, we note our strong disagreement with
your interpretation the Court’s ruling with respect to the scope of this deposition.

The portion of the Court’s Minute Order relevant to this discussion, which was noticeably absent
from your missive, states:

         The parties are directed to reschedule the deposition of defendant's 30(b)(6) deponent
         and the deponent shall be prepared to answer questions addressed on the record
         including those specifically related to the search terms.

This Order does not require re-opening of the deposition for all seven (7) topics you identify.
Rather, we read the discussion during the conference with the Court, and the Minute Order from
the conference to require only reopening the deposition to address:

                  Topic 12 which related to “Insys’s use of the term “(!)” or “!” to represent cancer
                   in Documents, including who directed such terms be used, the rationale for doing
                   so, the timing of such direction, and who was responsible for ensuring compliance
                   with same.” This is the topic that was specifically “addressed on the record” by
                   Mr. Gleason during the hearing. See Hearing tr. 5:23 – 6:24.

                  Topics 2, 10, and 13 that seek information on the use of search terms in document
                   collection and identification. See Hearing tr. 7:7 – 14:13.




WEST\283750268.1
        Case 2:17-cv-02286-DLR Document 135-17 Filed 11/26/18 Page 3 of 3




October 17, 2018
Page Two


During the meet and confer on October 5, 2018, Insys explained that its corporate designee witness
scheduled to testify on October 26, 2018 will address topic 12. Per your email correspondence
later that day, you accepted this offer and reserved additional time at the deposition, scheduled for
October 28, to address the use of the exclamation points in documents.

With respect to the remaining topics related to search terms, in lieu of re-opening the deposition,
we propose providing Anthem with a chart identifying the following information with respect to
each governmental proceedings not subject to grand jury secrecy or other non-disclosure
requirements whether search terms were used in the review of documents before documents were
produced to the governmental agency and, if so, the identity of the search terms employed.

While we realize that Anthem is eager to re-open this deposition and has already threatened to
again run to the Court on these issues, the chart we are offering is the most efficient way to provide
Anthem the information it is seeking. A Rule 30(b)(6) deposition is not intended to be a memory
test and it makes little sense to have a witness memorize a group of search terms and attempt to
testify accurately about which terms were used during the course of which governmental
proceeding. Please us know whether Insys’s offer to provide a search term chart, sorted by
government proceeding, is acceptable to Anthem.


Very truly yours,

DLA Piper LLP (US)

/s/ Ilana Eisenstein

Ilana H. Eisenstein




WEST\283750268.1
